Citation Nr: 1403115	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  07-12 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to May 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that awarded service connection for PTSD.  The Veteran appeals the initial disability evaluation assigned.

On his VA Form 9, dated April 2007, the Veteran requested a hearing at the Chicago RO before a Veterans Law Judge.  However, in a statement from the Veteran, dated November 2011, he withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2013).  Additionally, Virtual VA contains VA treatment records, dated prior to May 2013, which have been added to the record but were not considered by the RO.  As the case must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claim is readjudicated after the development is completed.

This claim was previously remanded by the Board in March 2012.  In a February 2012 statement, the Veteran's representative withdrew the appeal but the withdrawal statement does not appear to have been associated with the claims file until after the Board remand.  See 38 C.F.R. § 20.204 (2013).  Nonetheless, the RO issued a supplemental statement of the case (SSOC) in December 2012 and returned the issue for appellate review.  In a January 2013 statement, the Veteran stated he wanted to continue the appeal process and that he was willing to take another VA examination, which he had previously refused.  Additionally, in a December 2013 Informal Hearing Presentation (IHP), the Veteran's representative indicated the Veteran wished to continue his appeal.  The Board observes that the evidence of record shows, that by issuing the December 2012 SSOC, VA performed an action that could be construed as continuing the appeal.  Cf. Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (where there is no indication that the RO closed the appeal for failure to file a timely substantive appeal, and because it appeared to have treated the Veteran's filing as timely, there is no problem, with regard to the timeliness of the filing of the substantive appeal, which would deprive the Board of jurisdiction over this case).  Accordingly, the Board finds an additional remand is necessary to ensure substantial compliance with the directives of the March 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board is cognizant of the ruling by the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected disability at issue renders him totally unemployable.  The record consistently reflects that the Veteran has maintained employment during the pendency of his claim.  In fact, during the May 2011 VA examination, the Veteran reported that he was employed full-time as a janitor.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As discussed above, the Board finds a remand is necessary to comply with the March 2012 remand directives in this case.

The Veteran was last afforded a VA examination in October 2003 as to his service-connected PTSD and he contended, in the January 2012 IHP, that his service-connected disability increased in severity since this examination.  Notably, the evidence of record, to include VA treatment records dated in August 2006 and October 2009, as well as private treatment records, dated in August 2004 and in June 2007, document the Veteran's decreased memory, recurrent nightmares, hypervigilance, and suicidal ideation.  When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  See also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, a new examination is warranted given that there is an indication that the Veteran's service-connected PTSD has worsened.  Therefore, the Veteran should be scheduled for a VA examination in order to determine the level of severity of his service-connected PTSD.  

A May 2013 rating decision referenced review of certain documents that are not associated with the claims file.  Specifically, the documents are a May 2013 Veterans Claims Assistance Act letter, a VA Form 21-4138, Statement in Support of Claim, received by VA in January 2012, a May 2013 VA examination and a May 2013 VA medical opinion.  The Board is aware that electronic records contain a May 2013 cardiology consult and the RO should indicate if this is the VA examination referred to in the May 2013 rating decision.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Additionally, it appears that the Veteran receives treatment at the VA Illiana Health Care System located in Danville, Illinois.  Updated treatment records, since May 2013, from VA Illiana Health Care System and any associated outpatient clinics, should be obtained and associated with the claims file.   Id.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, in accordance with the prior March 2013 Board remand, the Veteran should be contacted and afforded the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an increased initial disability rating for service-connected PTSD.  Based on his response and after obtaining any appropriate release from the Veteran, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an increased initial disability rating for service-connected PTSD.  Based on his response and after obtaining any appropriate release from the Veteran, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to obtain these records must be documented in the claims file.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.

2.  Obtain updated VA treatment records, pertaining to the Veteran, from VA Illiana Health Care System and any associated outpatient clinics, from May 2013 to the present, and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Associate with the records the documents referenced in a May 2013 rating decision.  Specifically, associate with the claims file a May 2013 Veterans Claims Assistance Act letter, a VA Form 21-4138, Statement in Support of Claim, received by VA in January 2012, a May 2013 VA examination and a May 2013 VA medical opinion.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this Remand, the claims folder and Virtual VA records, must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD.  The VA examiner should expressly state which of the Veteran's psychiatric symptomatology are due to his service-connected PTSD, without regard to any non service-connected psychiatric disorders which may be diagnosed.  Furthermore, the VA examiner should provide an opinion as to the Veteran's GAF score due, solely, to his service-connected PTSD without regard to any non service-connected psychiatric disorders which are diagnosed and provide an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

If it is not possible to make the above distinctions, the VA examiner should state so and indicate the reasons why such distinctions could not be made. 

A complete rationale for all opinions expressed must be provided. 

5.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


